DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of April 25, 2022, Applicant, on July 22, 2022, amended claims 1-3, 5, 6, & 8. Claims 1-8 are now pending in this application and have been rejected below.
The Information Disclosure Statement (IDS) filed on June16, 2022 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, new grounds for rejection under 35 USC 112 necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action for being directed to software per se. Therefore, these rejections for the claims being directed to software per se are withdrawn. However, the 35 USC 101 rejection for being directed to an abstract idea is maintained below.
Applicant's amendments render moot the prior art rejections set forth in previous action in view of new grounds for prior art rejection necessitated by Applicant’s amendment. Therefore, the new grounds for prior art rejection necessitated by Applicant’s amendments are set forth below.


Response to Arguments - 35 USC § 101
Applicant’s arguments and amendments with respect to the 35 USC 101 rejections for being directed to software per se have been fully considered, and they are persuasive. Therefore, the 35 USC 101 rejections for being directed to software per se are withdrawn

Applicant’s arguments and amendments with respect to the remaining 35 USC 101 rejections for being directed to an abstract idea have been fully considered, but they are not persuasive. 

	As understood by Examiner, Applicant argues that (1) the claims are note directed to a certain method of organizing human activity because the claims set forth a technical solution to a technical problem by creating load history matching working area and time, creating a summary a daily summary report makes it easy to know how much soil is moved from a loading area, and the claim is distinguishable from examples of certain methods of organizing human activity, (2) the claims are note directed to a mental process because the claims cannot be practically performed in the human mind, and (3) for the reasons the claims transform the exception into a patent eligible application. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1, claim 1, and similarly claims 2-8, recites “creates result data of loading and hauling between a plurality of work areas and outputs the result data … comprising: … receives positional information and operation information sent from … each of a loading machine and a haulage vehicle along with time information; receive the operation information indicating an operation content, which includes a loading operation of the loading machine in a work area to be a loading area, sent from the loading machine, and the positional information sent from the haulage vehicle, upon receiving the positional information and the operation information,  store…, a positional history based on the positional information and an operation history based on the operation information of the loading machine, the positional history including, in association with each other, a position of the haulage vehicle, and time information indicating when the haulage vehicle was at a respective  position, the operation history including, in association with each other, a content of work including the loading of the loading machine performed in the work area to be the loading area, and time information indicating  when the work was performed, determine whether a request to acquire a daily report is received from the operation …, and upon determining the request to acquire the daily report is received from the operation …, create a haulage history indicating respective times when the haulage vehicle has entered the work area to be the loading area and a dumping area based on the positional history, and create a loading history indicating respective times when the loading machine performed loading work for the haulage vehicle, and a work area to be the loading area in which the loading machine performed the loading work for the haulage vehicle, the loading history being created on the basis of the time in the haulage history and the time indicating the content of the loading work in the operation history in the same working area match, and create a summary daily report serving as a summary of the construction site, a work daily report of the haulage vehicle, and a work report of the loading machine respectively, each of the reports including  work result data indicating a respective  work area to be the loading area, a respective  work area to be the dumping area, and an amount of a load hauled between the respective loading area and the respective dumping area, and output each of the reports to the … to be displayed.” In view of the claim limitations, claims 1-8, 10-17, 19, & 20 recite the abstract idea of creating and outputting result data of load and haul between a plurality of work areas by receiving operation and positional information of a loading machine and haulage vehicle, storing positional and operation history based on the positional and operation information including time, position, and work of a haulage vehicle and loading machine, creating a history of haulage history, loading history, and work area based on the positional and operation history, and creating and outputting work daily reports based on the haulage and loading history.

	With respect to (1), a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. As a whole, in view of the claim limitations above, each of these limitations are directed to creating the haulage and loading history of work at a work site and creating and outputting daily work report of the worksite based on the haulage and loading history of work at a work site, which manages the commercial and business relations and personal behavior or relationships or interactions between people including following rules or instructions of persons and work at a construction work site, and thus, the claims are also directed to a certain method of organizing human activity. 
Specifically, creating the haulage and loading history of work at a work site and creating and outputting daily work report of the worksite manages commercial interactions of construction business entities performing the work at the worksite and the daily work and interactions of humans at the construction worksite, which manages the personal human behavior, interactions, and relationships of people working at the construction worksite, and thus, these features referred to by Applicant are directed to a certain method of organizing human activity. 
In addition, these features referred to by Applicant can be practically performed in the mind for the reasons set forth below, and thus, recite abstract mental processes.
Furthermore, simply requiring that the claimed abstract certain method of organizing human activity and mental processes are performed using the generic computer components recited in  the claim or disclosed in the specification is not a technical improvement or otherwise sufficient to transform an abstract idea into a practical applicant because it amounts to nothing more than adding the requirement that to “apply” the abstract idea by a generic computer. Moreover, as in the claims at issue in Electric Power Group, the present claims are not focused on a specific improvement in computers or any other technology, but instead on certain independently abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a). 

Regarding (2), a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving operation and positional information of a loading machine and haulage vehicle, storing positional and operation history based on the positional and operation information including time, position, and work of a haulage vehicle and loading machine, creating a history of haulage history, loading history, and work area based on the positional and operation history, and creating and outputting work daily reports based on the haulage and loading history could all be reasonably interpreted as a human making observations of operation and position information, mentally memorizing to store the operation and position history based on the observed information, a human evaluating the observed and memorized information to create the haulage, loading, and work area history, and a human outputting the daily report either mentally and/or a pen and paper.
Therefore, the claims, including the features referred to by Applicant, are directed to a mental processes. 

Accordingly, contrary to Applicant’s assertions, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.

With respect to (3), as noted above, prong 2 of Step 2A asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55.
Pursuant to the second prong of Step 2A, the only additional elements beyond the recited abstract idea include “[a] construction site management device … the construction site management device comprising: a storage device,” “a communication interface that … sent from respective communication terminals,” “a central processing unit (CPU) coupled to the storage device and the communication interface,” “a memory coupled to the CPU, wherein the memory stores instructions, that when executed by the CPU, configure the CPU to” in claim 1, and similar claim 8; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, the additional elements are no more than applying the abstract idea with generic computer components. Further, with respect to receiving, displaying, and outputting limitations, while receiving, displaying, and outputting is part of and directed to the recited abstract idea, when viewed in combination with additional elements, this is mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application. 

Under Step 2B, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s Specification at [0016]-[0017] (discussing that the embodiments are implemented by terminal comprising a personal computer and a device comprising a CPU, memory, and storage). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to receiving, displaying, and outputting limitations, while receiving, displaying, and outputting is part of and directed to the recited abstract idea, when viewed in combination with additional elements, this is mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

	

Response to Arguments - Prior Art
Applicant’s arguments and amendments with respect to the prior art rejections have been fully considered, and they are not persuasive. 

Applicant argues Sprock does not disclose "create a loading history indicating respective times when the loading machine performed loading work for the haulage vehicle, and a work area to be the loading area in which the loading machine performed the loading work for the haulage vehicle, the loading history being created on the basis of the time in the haulage history and the time indicating the content of the loading work in the operation history in the same working area match" because Sprock does not disclose generating the loading history which indicates respective times when the loading machine performed loading work for the haulage vehicle, and a work area to be the loading area in which the loading machine performed the loading work for the haulage vehicle. Examiner respectfully disagrees.
Contrary to Applicant’s assertions, Sprock discloses “create a haulage history indicating time when the haulage vehicle has entered the work area on the basis of the positional history, and creates a loading history indicating time when the loading machine has performed loading work for the haulage vehicle, and a work area in which the loading machine has performed the loading work for the haulage vehicle, the loading history being created on the basis of the haulage history and the operation history” in the site data 402 and operations data 408 when generating visualizations the visualizations are based on the collected and stored site data 402 and operations data 408 in paragraphs [0052], [0066], fig. 7. 
Specifically, the claimed features of “loading history indicating time when the loading machine has performed loading work for the haulage vehicle, and a work area in which the loading machine has performed the loading work for the haulage vehicle” are disclosed in generating the operations data 408 in Sprock at paragraphs [0022], [0028], [0046]-[0047], [0049]-[0051], wherein the collected operations data 408 includes positional data 414 including the location, orientation, and/or movement of machines, such as the digging 12, loading 14, and hauling 16 machines, such as geographical coordinates and time intervals (i.e. work area and time the loading machine is performing the loading work) that may collectively represent, as an example, the movement a machine between a loading location and a dump location (i.e. history indicates work area and the loading machine is performing the loading work), machine data 416 including empirical performance information, such as actual loading rate of the loading machine 14, actual processing rate of a processing machines, actual carrying of the hauling machine 16, and the operations data 408 further include an associated indication of temporal relationship, such as a timestamp of each coordinate, segment, and gathered data (i.e. work area and time the loading machine is performing the loading work), material at worksite 10 including amount of a material, such as a pile of soil, waiting to be loaded onto the hauling machine 16, and the amount of deposited material at a dump site, and further discloses the claimed “loading history” and “work area” in paragraphs [0052]-[0053], [0056], [0061]-[0063], [0068]-[0072], wherein visualization information 406 representing operations of worksite are generated based on the site model 404, site data 402, operations data 408, including a visual representation of the of all the machines digging 12, loading 14, and hauling 16 machines at the worksite performing their respective tasks (i.e. history indicates work area and the loading machine is performing the loading work), and the visualization information 406 may be time-shift controlled (sometimes known as trick play or trick mode playback), wherein a site supervisor may be able to rewind the playback of the visualization 418 in order to review a particular period of time multiple times (i.e. history indicates time). Moreover, the claimed features are also disclosed in Sprock at [0021]-[0023], [0028],  the system generates generate a computer model of the worksite 10 operations and/or a visualization using the data transmitted to the central station 18, including positional data, operator data, machine identification data, which includes task being performed and a location history, and timestamp associated with each segment of data (i.e. history indicates work area and the loading machine is performing the loading work).


Applicant asserts Sprock does not disclose "create a summary daily report serving as a summary of the construction site, a work daily report of the haulage vehicle, and a work report of the loading machine respectively, each of the reports including work result data indicating a respective work area to be the loading area, a respective work area to be the dumping area, and an amount of a load hauled between the respective loading area and the respective dumping area, and output each of the reports to the operation terminal to be displayed on the operation terminal.” Examiner respectfully disagrees.
Contrary to Applicant’s assertion, Sprock discloses the argued features as follows:
Sprock discloses “create a summary daily report serving as a summary of the construction site, a work daily report of the haulage vehicle, and a work report of the loading machine respectively” in paragraphs [0052]-[0053], [0056], [0061]-[0062], [0068]-[0072], wherein at step 706, visualization information 406 representing operations of worksite are generated based on the site model 404, site data 402, operations data 408, including a visual representation of the of all the machines digging 12, loading 14 (i.e. report of the loading machines), and hauling 16 machines (i.e. of the haulage vehicles) at the worksite (i.e. summary of the worksite), wherein the visualization information 406 may represent worksite 10 operations from the current day at the worksite 10, wherein a site supervisor may review the operations of the worksite 10 at the end of the workday (i.e. work daily), 
“each of the reports including work result data indicating a respective work area to be the loading area, a respective work area to be the dumping area, and an amount of a load hauled between the respective loading area and the respective dumping area” in paragraphs [0050], [0052]-[0053], [0056], [0061], [0068]-[0072], wherein at step 706, visualization information 406 representing operations of worksite 10 are generated based on the site model 404, site data 402, operations data 408, wherein the operations data 408 may include material information at a worksite 10 including amount of a material, such as a pile of soil, waiting to be loaded onto the hauling machine 16, and the amount of deposited material at a dump site, the visualization representation including a visual representation of the of the machines 12, 14, 16, such as a visualization of the hauling machine 16 traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps, and at step 708, the visualization information 406 is used to generate a visualization 418 including the machines 12, 14, 16 performing their respective tasks, such as digging machine 12 removing material from a hillside, the loading machine 14 loading the removed material onto the hauling machine 16, and the hauling machine 16 carrying the material to a dump site, all superimposed upon the view 410 of the worksite, and 
“output each of the reports to the operation terminal to be displayed on the operation terminal” in paragraphs [0060], [0070], wherein visualization 418 based on the visualization information of step 706 is displayed on the visualization device 40, which may be held or otherwise used by a site supervisor or analyst at the worksite 10, wherein the visualization device 40 may include a tablet computer (such as the tablet computer 100 shown in FIG. 4), a head mounted display (such as the head mounted display system 220 shown in FIG. 5), a smart phone, a HUD system, a laptop computer, or a personal computer.  








Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the loading history being created on the basis of….” There is insufficient antecedent basis for “the basis of.”
Claim 1 recites “the time in the haulage history ….” There is insufficient antecedent basis for “the time.”
Claim 1 recites “the time indicating the content  ….” There is insufficient antecedent basis for “the time.”
Claim 1 recites “the content of the loading work ….” There is insufficient antecedent basis for “the time.”
Claim 1 recites “the same working area match ….” There is insufficient antecedent basis for this limitation.
Claim 1 recites “output each of the reports.” The claim previously refers to multiple distinct reports, and here, it is unclear which of the reports are being referred to in this limitation. Furthermore, there is insufficient antecedent basis for this claim limitation.
Claim 2 recites “the work result data creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 3 recites “the work result data creating section” in two locations. There is insufficient antecedent basis for this claim limitation.
Claim 4 recites “the work result data creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 5 recites “the history creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 5 recites “the work result data creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 6 recites “the history creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 7 recites “the history creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 7 recites “the work result data creating section.” There is insufficient antecedent basis for this claim limitation.
Claim 8 recites “the loading history being created on the basis of….” There is insufficient antecedent basis for “the basis of.”
Claim 8 recites “the time in the haulage history ….” There is insufficient antecedent basis for “the time.”
Claim 8 recites “the time indicating the content  ….” There is insufficient antecedent basis for “the time.”
Claim 8 recites “the content of the loading work ….” There is insufficient antecedent basis for “the time.”
Claim 8 recites “the same working area match ….” There is insufficient antecedent basis for this limitation.
Claim 8 recites “output each of the reports.” The claim previously refers to multiple distinct reports, and here, it is unclear which of the reports are being referred to in this limitation. Furthermore, there is insufficient antecedent basis for this claim limitation.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-8) recite “that creates result data of loading and hauling between a plurality of work areas and outputs the result data … comprising: … receives positional information and operation information sent from … each of a loading machine and a haulage vehicle along with time information;  receive the operation information indicating an operation content, which includes a loading operation of the loading machine in a work area to be a loading area, sent from the loading machine, and the positional information sent from the haulage vehicle, upon receiving the positional information and the operation information,  store…, a positional history based on the positional information and an operation history based on the operation information of the loading machine, the positional history including, in association with each other, a position of the haulage vehicle, and time information indicating when the haulage vehicle was at a respective  position, the operation history including, in association with each other, a content of work including the loading of the loading machine performed in the work area to be the loading area, and time information indicating  when the work was performed, determine whether a request to acquire a daily report is received from the operation …, and upon determining the request to acquire the daily report is received from the operation …, create a haulage history indicating respective times when the haulage vehicle has entered the work area to be the loading area and a dumping area based on the positional history, and create a loading history indicating respective times when the loading machine performed loading work for the haulage vehicle, and a work area to be the loading area in which the loading machine performed the loading work for the haulage vehicle, the loading history being created on the basis of the time in the haulage history and the time indicating the content of the loading work in the operation history in the same working area match, and create a summary daily report serving as a summary of the construction site, a work daily report of the haulage vehicle, and a work report of the loading machine respectively, each of the reports including  work result data indicating a respective  work area to be the loading area, a respective  work area to be the dumping area, and an amount of a load hauled between the respective loading area and the respective dumping area, and output each of the reports to the … to be displayed.” In view of the claim limitations, claims 1-8, 10-17, 19, & 20 recite the abstract idea of creating and outputting result data of load and haul between a plurality of work areas by receiving operation and positional information of a loading machine and haulage vehicle, storing positional and operation history based on the positional and operation information including time, position, and work of a haulage vehicle and loading machine, creating a history of haulage history, loading history, and work area based on the positional and operation history, and creating and outputting work daily reports based on the haulage and loading history.
As a whole, in view of the claim limitations above, each of these limitations are directed to creating and outputting work result data based on the haulage and loading history of work at a work site, which manages the commercial and business relations and personal behavior or relationships or interactions between people including following rules or instructions of persons and work at a construction work site, and thus, the claims are also directed to a certain method of organizing human activity. Further, in view of the claim limitations above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving operation and positional information of a loading machine and haulage vehicle, storing positional and operation history based on the positional and operation information including time, position, and work of a haulage vehicle and loading machine, creating a history of haulage history, loading history, and work area based on the positional and operation history, and creating and outputting work result data based on the haulage and loading history could all be reasonably interpreted as a human making observations of operation and position information, mentally memorizing to store the operation and position history based on the observed information, a human evaluating the observed and memorized information to create the haulage, loading, and work area history, and a human outputting the results either mentally and/or a pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims recite a certain method of organizing human activity and mental processes, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] construction site management device … the construction site management device comprising: a storage device,” “a communication interface that … sent from respective communication terminals,” “a central processing unit (CPU) coupled to the storage device and the communication interface,” “a memory coupled to the CPU, wherein the memory stores instructions, that when executed by the CPU, configure the CPU to” in claim 1, and similar claim 8; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Further, with respect to receiving, displaying, and outputting limitations, while receiving, displaying, and outputting is part of and directed to the recited abstract idea, when viewed in combination with additional elements, this is mere data gathering, which is insignificant extrasolution activity and does not integrate an abstract idea into a practical application. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s Specification at [0016]-[0017] (discussing that the embodiments are implemented by terminal comprising a personal computer and a device comprising a CPU, memory, and storage). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations and presenting offers, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Additionally, with respect to receiving, displaying, and outputting limitations, while receiving, displaying, and outputting is part of and directed to the recited abstract idea, when viewed in combination with additional elements, this is mere data gathering, which is insignificant extrasolution activity and not sufficient to be significantly more than an abstract idea. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sprock, et al. (US 20160292920 A1), hereinafter Sprock, in view of Sundermeyer, et al. (US 20060243056 A1), hereinafter Sundermeyer.
Regarding claim 1, Sprock discloses a construction site management device that creates result data of loading and hauling between a plurality of work areas and outputs the result data to an operation terminal, the construction site management device comprising ([0032]-[0034], fig. 3):
a storage device ([0032], [0034], a worksite management system 26 includes  storage media 36 may be used to store a database containing historical worksite, machine, and operator related data);
a communication interface that receives positional information and operation information sent from respective communication terminals mounted on each of a loading machine and a haulage vehicle along with time information ([0017], [0021]-[0022], [0028],  the digging machines 12, loading machines 14, and hauling machines 16 transmit data to the central station 18 during its operation, including positional data, operator data, machine identification data, [0032],  worksite management system 26 may include an off board controller 28 in remote communication with the machines 12, 14, 16 via the central station 18 to receive and analyze the data communicated to the central station 18 from the machines 12, 14, 16, [0030], the communication module 24 of digging machines 12, loading machines 14, and hauling machines 16 may include any device that facilitates communication of data between the central station 18, and/or between the machines 12, 14, 16);
a central processing unit (CPU) coupled to the storage device and the communication interface; and
a memory coupled to the CPU, wherein the memory stores instructions, that when executed by the CPU, configure the CPU to ([0077]-[0078], the method disclosed herein may be embodied in a software module executed by a processor (e.g., of a computer) residing on RAM or other storage medium, and a processing system, including a control module 20, a controller 28, and a visualization device 40, that implements the technologies herein):
receive the operation information indicating an operation content, which includes a loading operation of the loading machine in a work area to be a loading area, sent from the loading machine, and the positional information sent from the haulage vehicle ([0017], [0021]-[0022], [0046], the hauling machine 16, and other machines operating at the worksite 10, including digging machines 12 and loading machines 14, may transmit data to the central station 18 during its operation, including positional data, operator data, machine identification data, performance data, worksite data, automatically monitored, wherein identification data includes the machine specific identification data and type of machine (digging, hauling, loading), task currently being performed (i.e. operation content), current location at a worksite, and positional data 414, including location, orientation, and movement transmitted to central station 18 (i.e. positional information from a hauling vehicle)); 
upon receiving the positional information and the operation information, store in the storage device ([0032], [0034], a worksite management system 26 includes  storage media 36 may be used to store a database containing historical worksite, machine, and operator related data), a positional history based on the positional information and an operation history based on the operation information of the loading machine, the positional history including, in association with each other, a position of the haulage vehicle, and time information indicating when the haulage vehicle was at a respective position, the operation history including, in association with each other, a content of work including the loading of the loading machine performed in the work area to be the loading area, and time information indicating when the work was performed ([0017], [0021]-[0022], [0028],  the digging machines 12, loading machines 14, and hauling machines 16 transmit data to the central station 18 during its operation, including positional data, operator data, machine identification data, wherein identification data includes the machine specific identification data and type of machine (digging, hauling, loading), task currently being performed (i.e. operation content), current location at a worksite, and a timestamp or other indication of temporal relationship may also be recorded and associated with each segment of data, [0046]-[0047], [0049], [0051], the operations data 408 received by the central station 18 includes positional data 414 including the location, orientation, and/or movement of machines, such as the machines 12, 14, and 16, such as geographical coordinates and time intervals that may collectively represent, as an example, the movement a machine between a loading location and a dump location, machine data 416 including empirical performance information, such as actual loading rate of the loading machine 14, actual processing rate of a processing machine, actual carrying of the hauling machine 16, and the operations data 408 further include an associated indication of temporal relationship, such as a timestamp); 
determine whether … to acquire a daily report is received from the operation terminal, and upon determining … to acquire the daily report is received … ([0052], [0062], [0066], fig. 7, at Step 702-704, the site data 402 and operations data 408 previously stored on the controller are accessed and received to, at step 706, generate visualization information 406 generated based on the operations data 408, wherein the visualization information 406 may represent worksite 10 operations from the current day at the worksite 10, wherein a site supervisor may review the operations of the worksite 10 at the end of the workday), create a haulage history indicating time when the haulage vehicle has entered the work area on the basis of the positional history, and creates a loading history indicating time when the loading machine has performed loading work for the haulage vehicle, and a work area in which the loading machine has performed the loading work for the haulage vehicle, the loading history being created on the basis of the haulage history and the operation history ([0052], [0066], fig. 7, at Step 702-704, the site data 402 and operations data 408 previously stored on the controller are accessed and received to, at step 706, generate visualization information 406 generated based on the operations data 408, [0046]-[0047], [0049]-[0051], wherein operations data 408 includes positional data 414 including the location, orientation, and/or movement of machines, such as the machines 12, 14, and 16, such as geographical coordinates and time intervals that may collectively represent, as an example, the movement a machine between a loading location and a dump location, machine data 416 including empirical performance information, such as actual loading rate of the loading machine 14, actual processing rate of a processing machine, actual carrying of the hauling machine 16, and the operations data 408 further include an associated indication of temporal relationship, such as a timestamp, material at worksite 10 including amount of a material, such as a pile of soil, waiting to be loaded onto the hauling machine 16, and the amount of deposited material at a dump site [0021]-[0023], [0028],  the system generates generate a computer model of the worksite 10 operations and/or a visualization using the data transmitted to the central station 18, including positional data, operator data, machine identification data, which includes task being performed and a location history, and timestamp associated with each segment of data (i.e. history indicates work area and the loading machine is performing the loading work)); and 
create a summary daily report serving as a summary of the construction site, a work daily report of the haulage vehicle, and a work report of the loading machine respectively ([0052]-[0053], [0056], [0061]-[0062], [0068]-[0072], at step 706, visualization information 406 representing operations of worksite are generated based on the site model 404, site data 402, operations data 408, including a visual representation of the of all the machines digging 12, loading 14 (i.e. report of the loading machines), and hauling 16 machines (i.e. of the haulage vehicles) at the worksite (i.e. summary of the worksite), wherein the visualization information 406 may represent worksite 10 operations from the current day at the worksite 10, wherein a site supervisor may review the operations of the worksite 10 at the end of the workday (i.e. work daily)), each of the reports including work result data indicating a respective work area to be the loading area, a respective work area to be the dumping area, and an amount of a load hauled between the respective loading area and the respective dumping area ([0050], [0052]-[0053], [0056], [0061], [0068]-[0072], at step 706, visualization information 406 representing operations of worksite 10 are generated based on the site model 404, site data 402, operations data 408, wherein the operations data 408 may include material information at a worksite 10 including amount of a material, such as a pile of soil, waiting to be loaded onto the hauling machine 16, and the amount of deposited material at a dump site, the visualization representation including a visual representation of the of the machines 12, 14, 16, such as a visualization of the hauling machine 16 traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps, and at step 708, the visualization information 406 is used to generate a visualization 418 including the machines 12, 14, 16 performing their respective tasks, such as digging machine 12 removing material from a hillside, the loading machine 14 loading the removed material onto the hauling machine 16, and the hauling machine 16 carrying the material to a dump site, all superimposed upon the view 410 of the worksite), and output each of the reports to the operation terminal to be displayed on the operation terminal ([0060], [0070], visualization 418 based on the visualization information of step 706 is displayed on the visualization device 40, which may be held or otherwise used by a site supervisor or analyst at the worksite 10, wherein the visualization device 40 may include a tablet computer (such as the tablet computer 100 shown in FIG. 4), a head mounted display (such as the head mounted display system 220 shown in FIG. 5), a smart phone, a HUD system, a laptop computer, or a personal computer).  
While Sprock discloses all of the above, including determine whether … to acquire a daily report is received from the operation terminal, and upon determining … to acquire the daily report is received …, create a haulage history indicating time when the haulage vehicle has entered the work area on the basis of the positional history, and creates a loading history indicating time when the loading machine has performed loading work for the haulage vehicle, and a work area in which the loading machine has performed the loading work for the haulage vehicle, the loading history being created on the basis of the haulage history and the operation history (), Sprock does not appear to necessarily disclose determining whether a request to acquire the report is received from the operation terminal; however, this additional feature is taught by further teachings in Sundermeyer.
Sundermeyer teaches determine whether a request to acquire a daily report is received from the operation terminal, and upon determining the request to acquire the daily report is received from the operation terminal, create a haulage history indicating time when the haulage vehicle ([0156], computer 206 may execute software that stores in database 208 information associated with the load histories at various severity levels for each classified operation over one or more selected time periods (e.g., t.sub.1 to t.sub.2), wherein a user directs computer 206 to store the load history of the component at the 90th percentile severity level for a digging operation during a selected time period, and computer 206 collects and stores all the loads that occur during the digging operation when the loads amount to a severity level at the 90th percentile by comparing the damage rate for that particular operation with a known 90.sup.th percentile damage rate obtained from the damage rate histogram (contained in database 208) associated with some component of work machine 100, [0168], a user executed process may access database 208 to view and/or analyze the load histories for each desired severity level and obtain operation profiles of work machine 100, [0087], selected time periods of operation of work machine 100, such as initial operation time periods ranging from start-up of the machine to a certain time period thereafter (e.g., one or more minutes, hours,).
Sprock and Sundermeyer are analogous fields of invention because both address the problem of developing histories of construction vehicles at construction sites.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Steven the ability to determine whether a request to acquire a report is received from the operation terminal, and upon determining the request to acquire the report is received from the operation terminal, create a history, as taught by Sundermeyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of determining whether a request to acquire a report is received from the operation terminal, and upon determining the request to acquire the report is received from the operation terminal, creating a history, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Sprock with the aforementioned teachings of Sundermeyer in order to produce the added benefit of providing ensuring the reliability work machine data received data regarding hauling and loading operations. [0062]-[0064], [0135]-[0136].
Regarding claim 2, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 1 (as above). Further, while Sprock discloses all of the above, and wherein an area type indicating whether the loading area or the dumping area is set for each of the plurality of work areas ([0046]-[0047], [0051], operations data 408 is transmitted to and received by the central station 18, including positional data 414, which includes a set of geographical coordinates between dump locations and loading locations), and if the work areas indicated in the haulage histories are loading areas consecutively or dumping areas consecutively ([0020], hauling machines 16 carries the excavated materials between different locations, and laden hauling machines 16 carries the excavated materials from excavation areas “within the worksite 10, along haul roads to various dump sites [i.e., dumping areas consecutively], and return to the same or different excavation areas to be loaded again”), Sprock does not expressly disclose the following remaining limitation, which however, are taught by further teachings in Sundermeyer.
Sundermeyer teaches the work result data creating section outputs the work result data indicating that the work areas are unknown ([0059], [0062]-[0064], the computer calculates unknown variables such as unknown loads and classifies work machine operations by first determining whether the data received from a sensor is reliable or unreliable, wherein a neural network computer recognizes a flatline channel as an indicator that the particular sensor has ceased functioning properly and unreliable; that at least certain threshold of reliable data (e.g., a majority of data) is reliable, but also includes an occasional outlier of incorrect data, and the neural network will recognize this outlier as unreliable data, and classify the data as either reliable or unreliable; the flatline channel may have a zero first derivative at all times, and therefore, may be identified as unreliable; and an otherwise correctly functioning channel with an occasional noise spike may have unusually large higher derivatives at the times associated with the noise spike, and [0076], the unreliable data, measured data, and unknown loads are used to classify the operation of the work machine).
Sprock and Sundermeyer are analogous fields of invention because both address the problem of developing histories of construction vehicles at construction sites.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Steven the ability for the work result data creating section to output the work result data indicating that the work areas are unknown, as taught by Sundermeyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the work result data creating section outputting the work result data indicating that the work areas are unknown if the work areas indicated in the haulage histories are loading areas or dumping areas consecutively, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Sprock with the aforementioned teachings of Sundermeyer in order to produce the added benefit of providing ensuring the reliability work machine data received data regarding hauling and loading operations. [0062]-[0064], [0135]-[0136].
Regarding claim 3, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 1 (as above). Further, while Sprock discloses all of the above, and wherein the plurality of work areas are each set as being a supporting area where the loading machine that can send the operation information is arranged or as being a non supporting area where the loading machine that can send the operation information is not arranged ([0017], [0022]-[0023], each of the machines at the worksite 10 may be in communication with each other and with a central station 18 by way of wireless communication to remotely transmit and receive operational data and instructions, and the machines may record and transmit data to the central station 18 (referring to FIG. 1) during its operation on a communication channel defined herein, including site-specific data may including a task currently being performed and a current location at the worksite 10), and an area type indicating whether a loading area or an dumping area is set for each of the plurality of work areas ([0046]-[0047], [0051], operations data 408 is transmitted to and received by the central station 18, including positional data 414, which includes a set of geographical coordinates between dump locations and loading locations), … if work areas indicated in the haulage histories are loading areas consecutively or dumping areas consecutively, the work result data creating section …, and outputs the work result data ([0020], hauling machines 16 carries the excavated materials between different locations, and laden hauling machines 16 carries the excavated materials from excavation areas “within the worksite 10, along haul roads to various dump sites [i.e., dumping areas consecutively], and return to the same or different excavation areas to be loaded again”), Sprock does not expressly disclose the following remaining limitation, which however, are taught by further teachings in Sundermeyer.
Sundermeyer teaches wherein the plurality of work areas are each set as being a supporting area where the loading machine that can send the operation information is arranged or as being a non supporting area where the loading machine that can send the operation information is not arranged, …, and the work result data creating section ranks a reliability level of each of the haulage histories based on whether work areas indicated in the haulage histories are supporting areas or non supporting areas ([0032], [0059], [0062]-[0064], [0136], [0151], the computer calculates unknown variables such as unknown loads and classifies work machine operations a specific work site, such as roading with no load, digging, roading with a load, dumping a load within or between work environments of a construction worksite, by first determining whether the data received from a sensor is reliable or unreliable (i.e. set as supporting or non-supporting), wherein a neural network computer recognizes a flatline channel as an indicator that the particular sensor has ceased functioning properly and unreliable; that at least certain threshold of reliable data (e.g., a majority of data) is reliable, but also includes an occasional outlier of incorrect data, and the neural network will recognize this outlier as unreliable data, and classify the data as either reliable or unreliable; the flatline channel may have a zero first derivative at all times, and therefore, may be identified as unreliable; and an otherwise correctly functioning channel with an occasional noise spike may have unusually large higher derivatives at the times associated with the noise spike), and if …, the work result data creating section deletes any of the haulage histories depending on ranks of reliability levels, and outputs the work result data ([0064], computer 206 determines the raw measured data to be unreliable, the unreliable data may be discarded and substituted with a data determined, [0076], the unreliable data, measured data, and unknown loads are used to classify the operation of the work machine).  
Sprock and Sundermeyer are analogous fields of invention because both address the problem of developing histories of construction vehicles at construction sites.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Steven the ability to rank a reliability level of each of the haulage histories based on whether work areas indicated in the haulage histories are supporting areas or non supporting areas and delete any of the haulage histories depending on ranks of reliability levels, as taught by Sundermeyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of ranking a reliability level of each of the haulage histories based on whether work areas indicated in the haulage histories are supporting areas or non supporting areas and deleting any of the haulage histories depending on ranks of reliability levels if the work areas indicated in the haulage histories are loading areas or dumping areas consecutively, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Sprock with the aforementioned teachings of Sundermeyer in order to produce the added benefit of providing ensuring the reliability work machine data received data regarding hauling and loading operations. [0062]-[0064], [0135]-[0136].
Regarding claim 4, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 3 (as above). Further, while Sprock discloses all of the above, and if the haulage histories indicating that the work areas are loading areas consecutively or dumping areas consecutively  … ([0020], hauling machines 16 carries the excavated materials between different locations, and laden hauling machines 16 carries the excavated materials from excavation areas “within the worksite 10, along haul roads to various dump sites [i.e., dumping areas consecutively], and return to the same or different excavation areas to be loaded again”), the work result data creating section …, between the haulage histories, …, and outputs the work result data ([0052]-[0053], [0056], [0061], [0068]-[0072], at step 706, visualization information 406 representing operations of worksite are generated based on the site model 404, site data 402, operations data 408, which includes movement of a machine over time with a series of coordinates (i.e. interpolation), wherein the visual representation is of the of the machines 12, 14, 16, such as a visualization of the hauling machine 16 traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps (i.e. interpolation of the positions), and at step 708, the visualization information 406 is used to generate a visualization 418 including the machines 12, 14, 16 performing their respective tasks (i.e. outputs the work result data)), Sprock does not expressly disclose the following remaining limitation, which however, are taught by further teachings in Sundermeyer.
Sundermeyer teaches wherein, if neither of the ranks of reliability levels of the haulage histories … are low ([0135], an exemplary operation classification includes receiving sensor data reflecting operational parameters associated with operations of work machine 100 over a period of time, the received parameter data may be checked for reliability in the manner described in connection with steps 420 (i.e. ranks of parameter data reliable data are not low because they exceed the threshold reliability), [0059], [0062]-[0064], the computer calculates unknown variables such as unknown loads and classifies work machine operations by first determining whether the data received from a sensor is reliable or unreliable, wherein a neural network computer recognizes a flatline channel as an indicator that the particular sensor has ceased functioning properly and unreliable; that at least certain threshold of reliable data (e.g., a majority of data) is reliable  (i.e. ranks of parameter data reliable data are not low because they exceed the threshold reliability), but also includes an occasional outlier of incorrect data, and the neural network will recognize this outlier as unreliable data, and classify the data as either reliable or unreliable; the flatline channel may have a zero first derivative at all times, and therefore, may be identified as unreliable; and an otherwise correctly functioning channel with an occasional noise spike may have unusually large higher derivatives at the times associated with the noise spike, the unreliable data is discarded and substituted with a data determine), the work result data creating section interpolates, between the haulage histories, a haulage history indicating that a work area is unknown, and outputs the work result data ([0064], [0076], after discarding unreliable data (i.e. remaining data is reliable, and thus, is not ranked low), unreliable data is substituted with interpolated data and/or previously calculated data (i.e. interpolates an area that is unknown), and measured data and unknown loads are used to classify the operation of the work machine, [0135]-[0136], an exemplary operation classification includes receiving sensor data reflecting operational parameters associated with operations of work machine 100 over a period of time, the received parameter data may be checked for reliability in the manner described in connection with steps 420 (i.e. ranks of parameter data reliable data are not low because they exceed the threshold reliability) and be fed as inputs into the trained neural network, and computer 206 may feed other information as inputs to the neural network including unknown load data, free body diagram data, and calculated strain data to produce output values, and based on the output values, computer 206 may determine the classification of an operation performed during certain periods of time of operation of work machine 100 (Step 930), e.g., machine 100 was roading with no load, digging, roading with a load, dumping a load, etc.).
Sprock and Sundermeyer are analogous fields of invention because both address the problem of developing histories of construction vehicles at construction sites.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Steven the ability to interpolate, between the haulage histories, a haulage history indicating that a work area is unknown if neither rank of a history ranks low, as taught by Sundermeyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of interpolating, between the haulage histories, a haulage history indicating that a work area is unknown if neither rank of a history ranks low, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Sprock with the aforementioned teachings of Sundermeyer in order to produce the added benefit of providing ensuring the reliability work machine data received data regarding hauling and loading operations. [0062]-[0064], [0135]-[0136].
Regarding claim 6, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 1 (as above). Further, Sprock discloses wherein coordinate information indicating an area of a relevant work area is set for each of the plurality of work areas, and the history creating section decides whether the haulage vehicle has entered the work area based on the coordinate information and the positional history ([0052]-[0053], [0056], [0061], [0066], [0068]-[0072], fig. 7, at Step 702-704, the site data 402 and operations data 408 previously stored on the controller are accessed and received to, at step 706, generate visualization information 406 generated based on the operations data 408 representing operations of worksite including a representation of the of the machines 12, 14, 16, such as a of the hauling machine 16 traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps, digging machine 12 removing material from a hillside, the loading machine 14 loading the removed material onto the hauling machine 16, and the hauling machine 16 carrying the material to a dump site).  
Regarding claim 7, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 1 (as above). Further, Sprock discloses wherein the history creating section acquires the information of time when work has been performed in the work area indicated in the operation history and information of time when a haulage vehicle has entered the work area indicated in the haulage history, and creates the loading history by using time at which they match as the time when loading work has been performed for the haulage vehicle, and the work result data creating section outputs work result data including the time when the loading work has been performed for the haulage vehicle  ([0052]-[0053], [0056], [0061], [0066], [0068]-[0072], fig. 7, at Step 702-704, the site data 402 and operations data 408 previously stored on the controller are accessed and received to, at step 706, generate visualization information 406 generated based on the operations data 408 representing operations of worksite including a representation of the of the machines 12, 14, 16, such as a of the hauling machine 16 traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps, and at step 708, the visualization information 406 is used to generate a visualization 418 including the machines 12, 14, 16 performing their respective tasks, such as digging machine 12 removing material from a hillside, the loading machine 14 loading the removed material onto the hauling machine 16, and the hauling machine 16 carrying the material to a dump site).
Regarding claim 8, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 8 is directed toward a system comprising a communication terminal and a device that creates result data based on information from the communication terminal provided to a haulage vehicle, Sprock discloses a system as claimed. [0017], [0031]-[0034], [0038], [0070], figs. 1, 3.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sprock, et al. (US 20160292920 A1), hereinafter Sprock, in view of Sundermeyer, et al. (US 20060243056 A1), hereinafter Sundermeyer, in further view of Talmaki, et al. (US 20190180627 A1), hereinafter Talmaki.
Regarding claim 5, the combined teachings of Sprock and Sundermeyer teach the construction site management device according to claim 1 (as above). Further, while Sprock discloses all of the above, and wherein based on the positional history, the history creating section derives time when the haulage vehicle has stopped in the work area and time when the haulage vehicle has stayed in the work area, and creates the haulage history including the time of the stop and the time of the stay, … and outputs the work result data ([0046]-[0047], [0049], [0051], wherein operations data 408 includes positional data 414 including the location, orientation, and/or movement of machines, such as the machines 12, 14, and 16, such as geographical coordinates and time intervals that may collectively represent, as an example, the movement a machine between a loading location and a dump location, [0052]-[0053], [0056], [0061], [0068]-[0072], at step 706, visualization information 406 representing operations of worksite are generated based on the site model 404, site data 402, operations data 408, including traveling from one point to another with a series of coordinates (e.g., GNSS coordinates) and timestamps, and at step 708, the visualization information 406 is used to generate a visualization 418 including the machines 12, 14, 16 performing their respective tasks, such as digging machine 12 removing material from a hillside, the loading machine 14 loading the removed material onto the hauling machine 16, and the hauling machine 16 carrying the material to a dump site, all superimposed upon the view 410 of the worksite), Sprock does not expressly disclose the following remaining limitation, which however, are taught by further teachings in Talmaki.
Talmaki teaches wherein based on the positional history, the history creating section derives time when the haulage vehicle has stopped in the work area and time when the haulage vehicle has stayed in the work area, and creates the haulage history including the time of the stop and the time of the stay, and if the time of the stop and the time of the stay are shorter than a predetermined threshold, the work result data creating section deletes the relevant history, and outputs the work result data ([0011], [0015], [0017], [0019], [0023]-[0024], [0035], a worksite monitoring system 200 determines load and dumpsite locations at a worksite 100 based in data from the position detection and speed detection by building a heuristic based on the duration of stopping the machine, the controller 206 determines the machines 102 and 104 (loading machine 102 and a hauler 104) have stopped for a predetermined time duration (i.e. shorter than a duration), time thresholds will be satisfied for a number of consecutive minutes  (i.e. shorter than a duration) or the duration of the loading cycle may be different, and the heuristic may take into account multiple timestamps for a single loading event, and may thus need to filter out some data points (i.e. deleting), wherein the heuristic may consider events having the same loading tool 102 and hauler 104 machine within a certain time delta of one another (i.e. shorter than a duration), picking only the first timestamp from such a series while rejecting the rest of the multiple timestamps (i.e. deleting), and the controller 206 identifies the load location at the worksite 100 based on the identification of the loading event taking place at the respective load location at the worksite 100 (i.e. outputs)).
Sprock and Talmaki are analogous fields of invention because both address the problem of developing histories of construction vehicles at construction sites.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Steven the ability to delete the relevant history if the time of the stop and the time of the stay are shorter than a predetermined threshold, as taught by Talmaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of deleting the relevant history if the time of the stop and the time of the stay are shorter than a predetermined threshold, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Sprock with the aforementioned teachings of Talmaki in order to produce the added benefit of providing ensuring the reliability work machine data received data regarding hauling and loading operations. [0062]-[0064], [0135]-[0136].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623